PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-7500
ANTHONY GOINES,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                            (CR-99-74)

                        Argued: May 9, 2003

                      Decided: January 28, 2004

      Before WILKINS, Chief Judge, and WILKINSON and
                  LUTTIG, Circuit Judges.



Vacated and remanded by published opinion. Chief Judge Wilkins
wrote the majority opinion, in which Judge Wilkinson joins. Judge
Luttig wrote a dissenting opinion.


                             COUNSEL

ARGUED: Justin Sanjeeve Antonipillai, ARNOLD & PORTER,
Washington, D.C., for Appellant. Eric Matthew Hurt, Assistant
United States Attorney, Abingdon, Virginia, for Appellee. ON
BRIEF: John L. Brownlee, United States Attorney, Abingdon, Vir-
ginia, for Appellee.
2                       UNITED STATES v. GOINES
                               OPINION

WILKINS, Chief Judge:

   Anthony Goines appeals the denial of his motion to reduce his sen-
tence pursuant to 18 U.S.C.A. § 3582(c)(2) (West 2000). We vacate
and remand for further proceedings.

                                    I.

   In January 2000, Goines pled guilty to carrying a firearm during
and in relation to a drug trafficking crime, see 18 U.S.C.A. § 924(c)
(West 2000), and being an unlawful drug user in possession of a fire-
arm, see 18 U.S.C.A. § 922(g)(3) (West 2000). These convictions
arose from Goines’ possession of a firearm while he was selling and
using illegal drugs.

   The district court sentenced Goines to 60 months imprisonment for
the § 924(c) offense and a consecutive term of 24 months for the
§ 922(g) offense. These terms were the product of separate analyses
under the sentencing guidelines because § 924(c) requires a consecu-
tive sentence. See 18 U.S.C.A. § 924(c)(1)(D)(ii); U.S. Sentencing
Guidelines Manual § 5G1.2(a) (1998).1 With respect to the § 922(g)
conviction, the district court, following the cross-references in
U.S.S.G. § 2K2.1(c)(1)(A) and U.S.S.G. § 2X1.1(a), applied the
guideline for drug trafficking, U.S.S.G. § 2D1.1. The court ultimately
arrived at an adjusted offense level of 17, which included a two-level
enhancement based on Goines’ possession of a firearm during his
drug transactions. See U.S.S.G. § 2D1.1(b)(1). This offense level,
combined with Goines’ criminal history category of I, yielded a sen-
tencing range of 24 to 30 months. The court sentenced Goines at the
bottom of this range. Goines did not appeal.

   After the district court entered its judgment, the Sentencing Com-
mission adopted Amendment 599. This amendment modifies Applica-
tion Note 2 ("Note 2") to U.S.S.G. § 2K2.4, which governs sentencing
    1
  All citations to "U.S.S.G." in this opinion refer to the 1998 guidelines
manual, and all citations to "U.S.S.G. App. C." refer to the 2002 manual.
                        UNITED STATES v. GOINES                         3
for § 924(c) offenses. As is relevant here, Amendment 599 modified
Note 2 to include the following language:

      If a sentence under this guideline is imposed in conjunction
      with a sentence for an underlying offense, do not apply any
      specific offense characteristic for possession, brandishing,
      use, or discharge of an explosive or firearm when determin-
      ing the sentence for the underlying offense. A sentence
      under this guideline accounts for any explosive or weapon
      enhancement for the underlying offense of conviction,
      including any such enhancement that would apply based on
      conduct for which the defendant is accountable under
      §1B1.3 (Relevant Conduct). . . .

      If the explosive or weapon that was possessed . . . in the
      course of the underlying offense also results in a conviction
      that would subject the defendant to an enhancement under
      . . . §2K2.1(b)(5) (pertaining to possession of any firearm or
      ammunition in connection with another felony offense), do
      not apply that enhancement. A sentence under this guideline
      accounts for the conduct covered by th[at] enhancement[ ]
      because of the relatedness of that conduct to the conduct that
      forms the basis for the conviction under . . . § 924(c) . . . .
      For example, if in addition to a conviction for an underlying
      offense of armed bank robbery, the defendant was convicted
      of being a felon in possession under 18 U.S.C. § 922(g), the
      enhancement under §2K2.1(b)(5) would not apply.

U.S.S.G. App. C, amend. 599 (internal quotation marks omitted).2 In
restricting the application of certain enhancements, the Commission
sought "to avoid the duplicative punishment that results when sen-
tences are increased under both the statutes and the guidelines for
substantially the same harm." Id. (Reason for Amendment).

   Relying on Amendment 599, Goines filed a § 3582(c)(2) motion
asserting that his sentence should be recalculated without the
§ 2D1.1(b)(1) enhancement. In response, the Government conceded
  2
   The modifications to Note 2 enacted in Amendment 599 now appear
in Application Note 4 to U.S.S.G. § 2K2.4.
4                      UNITED STATES v. GOINES
that Goines was legally eligible for a sentence reduction but urged
that his motion be denied based on other considerations that are rele-
vant under § 3582(c)(2). The district court, however, refused to accept
the Government’s concession and ruled that there was no legal basis
for reducing Goines’ sentence. The court reasoned that the restrictions
enacted by Amendment 599 do not apply to Goines because the
offense for which he received a weapons enhancement—a violation
of § 922(g)—was not the offense underlying his § 924(c) conviction.

                                   II.

   We initially consider whether Goines’ § 2D1.1(b)(1) enhancement
was proper under Amendment 599. Although the district court held
that it was, both Goines and the Government maintain that this was
error. We agree with the parties.

   As is relevant here, federal law provides three ways to penalize a
defendant who unlawfully possessed a firearm and used or carried it
during a drug trafficking offense. First, the defendant may be con-
victed and sentenced under § 924(c). Second, if the defendant is con-
victed of a drug trafficking offense (or sentenced under the drug
trafficking guideline as the result of a cross-reference), U.S.S.G.
§ 2D1.1(b)(1) provides for a two-level enhancement "[i]f a dangerous
weapon (including a firearm) was possessed." And third, if the defen-
dant is convicted of unlawful possession of a firearm, his sentence
may be enhanced for using the firearm "in connection with another
felony offense." U.S.S.G. § 2K2.1(b)(5).

   Note 2 addresses the circumstances in which more than one of
these penalties may apply. Even before it was modified by Amend-
ment 599, Note 2 provided that a defendant who had been convicted
of a drug trafficking offense and a § 924(c) violation could not
receive a § 2D1.1(b)(1) enhancement in addition to a sentence for the
§ 924(c) conviction. See U.S.S.G. § 2K2.4, comment. (n.2) ("Where
a sentence under this section is imposed in conjunction with a sen-
tence for an underlying offense, any specific offense characteristic for
the possession, use, or discharge of an explosive or firearm . . . is not
to be applied in respect to the guideline for the underlying offense.").
Amendment 599 makes clear that it is also improper to impose a
§ 2K2.1(b)(5) enhancement on a defendant who has been convicted
                       UNITED STATES v. GOINES                       5
of a firearms offense along with a § 924(c) violation. See U.S.S.G.
App. C, amend. 599.

   Goines’ case falls within a gap between these restrictions. He was
convicted of a firearms possession offense, not the drug trafficking
offense "underlying" his § 924(c) conviction, but his sentence for that
conviction was computed pursuant to the drug trafficking guideline
(§ 2D1.1), rather than the firearms possession guideline (§ 2K2.1).
Nevertheless, Amendment 599 applies.

   It appears that the Commission adopted the relevant portion of
Amendment 599 in response to the decision of the Eleventh Circuit
in United States v. Flennory, 145 F.3d 1264 (11th Cir. 1998). In Flen-
nory, as in this case, the defendant pled guilty to violations of
§ 922(g) and § 924(c), and the district court computed the § 922(g)
sentence by cross-referencing § 2D1.1. See id. at 1266-67. The Elev-
enth Circuit upheld this sentence, rejecting the defendant’s claim that
his sentence was unlawful under Note 2. See id. at 1269.

   The commentary to Amendment 599 contrasts Flennory with
United States v. Smith, 196 F.3d 676 (6th Cir. 1999), which expressly
rejected Flennory in order to avoid imposing multiple enhancements
based on the same conduct. See U.S.S.G. App. C, amend. 599 (Rea-
son for Amendment) (citing Smith, 196 F.3d at 679-82). The para-
graph of commentary following these citations explains that the
purpose of the amendment is to avoid duplicative punishments. See
id. The best inference from this juxtaposition of citations and com-
mentary is that, in adopting Amendment 599, the Sentencing Com-
mission intended to repudiate Flennory and provide that a sentence
for a § 922(g) offense may not be enhanced based on conduct that
also resulted in a § 924(c) conviction. Indeed, the Eleventh Circuit
has held that Amendment 599 overrules its decision in Flennory. See
United States v. Brown, 332 F.3d 1341, 1345-46, 1345 n.6 (11th Cir.
2003). We agree and conclude that if Goines had been sentenced after
Amendment 599 was adopted, he would not have been subject to a
§ 2D1.1(b)(1) enhancement.

                                 III.

  Although Goines’ § 2D1.1(b)(1) enhancement was not proper
under Amendment 599, this does not necessarily mean that he is eligi-
6                      UNITED STATES v. GOINES
ble for relief under § 3582(c)(2). Section 3582(c)(2) authorizes the
district court to reduce the sentence imposed on "a defendant who has
been sentenced to a term of imprisonment based on a sentencing
range that has subsequently been lowered by the Sentencing Commis-
sion pursuant to 28 U.S.C. § 994(o), . . . if such a reduction is consis-
tent with applicable policy statements issued by the Sentencing
Commission."

   The applicable policy statement, U.S.S.G. § 1B1.10, expressly pro-
vides that Amendment 599 may be applied retroactively in a
§ 3582(c)(2) proceeding. See U.S.S.G. App. C, amend. 607 ( adding
Amendment 599 to the list of retroactive guideline amendments in
§ 1B1.10(c)). Our precedent suggests that nothing more is required in
order for Amendment 599 to be a proper basis for a § 3582(c)(2)
motion. See United States v. Fletcher, 74 F.3d 49, 56 (4th Cir. 1996)
(stating that, because the amendment relied on by the movant was
listed in § 1B1.10, "a sentence reduction is authorized . . . pursuant
to 18 U.S.C. § 3582(c)(2)"). Fletcher, however, did not address the
question before us—namely, whether an amendment that merely clar-
ifies the meaning of the relevant guideline "lower[s]" the "sentencing
range" for purposes of § 3582(c)(2).

   As we will explain below, the answer to this question depends on
whether the term "sentencing range" refers to the range intended by
the Sentencing Commission or the range actually applied by the dis-
trict court in a particular case. We hold that the "sentencing range" is
the range actually applied by the district court.

                                   A.

   We begin our analysis with a brief discussion of guidelines amend-
ments, which will help frame our inquiry into the meaning of
§ 3582(c)(2). By statute, the Sentencing Commission must "periodi-
cally . . . review and revise" the guidelines. 28 U.S.C.A. § 994(o)
(West 1993). In carrying out this function, the Commission may pro-
mulgate both clarifying and substantive amendments. See generally
United States v. Butner, 277 F.3d 481, 489 (4th Cir.) (explaining how
to distinguish clarifying amendments from substantive amendments),
cert. denied, 536 U.S. 932 (2002).
                        UNITED STATES v. GOINES                         7
   A clarifying amendment "changes nothing concerning the legal
effect of the guidelines, but merely clarifies what the Commission
deems the guidelines to have already meant." United States v. Capers,
61 F.3d 1100, 1109 (4th Cir. 1995) (internal quotation marks omit-
ted). The Commission often uses clarifying amendments to resolve
disagreements among courts of appeals. See United States v. Innie, 77
F.3d 1207, 1209 (9th Cir. 1996). A clarifying amendment must be
given effect at sentencing and on appeal, even when the sentencing
court uses an edition of the guidelines manual that predated adoption
of the amendment. See U.S.S.G. § 1B1.11(b)(2), p.s.; Capers, 61 F.3d
at 1109.

   Unlike a clarifying amendment, a substantive amendment "has the
effect of changing the law in this circuit." Capers, 61 F.3d at 1110.
Substantive amendments typically reflect new policy choices by the
Commission. See, e.g., U.S.S.G. App. C., amend. 634 (Reason for
Amendment) (explaining that Commission amended money launder-
ing guidelines because old guidelines did not sufficiently account for
seriousness of offense or defendant’s degree of involvement). A
defendant is not entitled to the benefit of a substantive amendment
that was adopted after the guidelines manual used at the defendant’s
sentencing unless the Sentencing Commission has designated the
amendment for retroactive application. See U.S.S.G. § 1B1.10(a), p.s.

   Even if an amendment is designed merely to elucidate the original
intent of the Commission, we will regard it as substantive if it con-
flicts with our precedent. See Capers, 61 F.3d at 1110. Thus, some
amendments that would otherwise be considered clarifying will be
treated as substantive amendments in this circuit. We will refer to
such amendments as "hybrid amendments."

   The amendment at issue here, Amendment 599, does not conflict
with any decision of this court. For this reason, and in light of the fac-
tors set forth in Butner, we conclude that Amendment 599 is a clarify-
ing amendment. Accord United States v. Aquino, 242 F.3d 859, 865
(9th Cir. 2001).

                                   B.

   We now turn to the task of interpreting § 3582(c)(2). In construing
this statute, we "must account for [its] full text, language as well as
8                       UNITED STATES v. GOINES
punctuation, structure, and subject matter." United States Nat’l Bank
of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 455 (1993);
see id. ("Over and over we have stressed that in expounding on a stat-
ute, we must not be guided by a single sentence or member of a sen-
tence, but look to the provisions of the whole law, and to its object
and policy." (internal quotation marks omitted)).

   Considering the language alone, we perceive two possible readings
of the relevant language of § 3582(c)(2). A narrow reading would
authorize a sentence reduction when the "sentencing range [pre-
scribed by the sentencing guidelines] has subsequently been lowered"
by a retroactive amendment. By contrast, a broad reading would allow
a defendant’s sentence to be reduced if the "sentencing range [applied
by the district court] has subsequently been lowered" by a retroactive
amendment. The narrow reading would bar § 3582(c)(2) motions
relying on clarifying and hybrid amendments, as those amendments
do not change the meaning of the guideline and thus do not alter the
range intended by the guidelines, although the sentencing court may
have applied a different range. The broad reading, by contrast, would
allow a defendant to file a § 3582(c)(2) motion based on any amend-
ment given retroactive application by the Commission, so long as his
sentencing range under the amended guideline would be lower than
the range applied by the district court.

    Both of these readings are plausible.3 However, after examining the
    3
   The dissent rejects our characterization of the broad reading as plausi-
ble. As the dissent notes, however, § 3582(c)(2) refers to "the ‘sentencing
range’ on which [the defendant’s] term of imprisonment was ‘based.’"
Post, at 23 (quoting 18 U.S.C.A. § 3582(c)(2)). The range on which
Goines’ sentence was based was the range applied by the sentencing
court, not the range that that court would have applied if it had inter-
preted the guidelines correctly. Thus, the language of § 3582(c)(2) amply
supports the broad interpretation.
   Moreover, while the dissent "would have thought there could be no
doubt as to the interpretation of" § 3582(c)(2), post, at 23, we consider
it significant that there is no case law supporting the narrow reading. It
is likewise significant that the Government did not endorse the narrow
reading even when afforded the opportunity to do so in this appeal.
Indeed, so far as we can tell, no party and no judge other than our col-
                        UNITED STATES v. GOINES                           9
role of guideline amendments, the general remedial structure associ-
ated with the sentencing guidelines, and the consequences of adopting
a broad rather than a narrow construction of § 3582(c)(2), we con-
clude that the broad reading better effectuates the congressional intent
underlying § 3582(c)(2).

                                     1.

   The Sentencing Reform Act of 1984, Pub. L. No. 98-473, ch. II,
98 Stat. 1987-2040 (1984), created the Sentencing Commission and
gave it the power to promulgate and amend sentencing guidelines. See
generally 28 U.S.C.A. § 994 (West 1993 & Supp. 2003). In confer-
ring this power, "Congress necessarily contemplated that the Com-
mission would periodically review the work of the courts, and would
make whatever clarifying revisions to the Guidelines conflicting judi-
cial decisions might suggest." Braxton v. United States, 500 U.S. 344,
348 (1991). In other words, Congress anticipated that the Commission
would use the amendment process to resolve disagreements among
courts of appeals. See Douglas A. Berman, The Sentencing Commis-
sion as Guidelines Supreme Court: Responding to Circuit Conflicts,
7 Fed. Sentencing Rep. 142, 142 (1994).

   This activity by the Commission is essential to the proper function-
ing of the guidelines. One of the main goals of the Sentencing Reform
Act was "the elimination of unwarranted sentencing disparity." S.
Rep. No. 98-225, at 52 (1983), reprinted in 1984 U.S.C.C.A.N. 3182,
3235. Divergent interpretations of the guidelines, however, can result
in wildly disparate sentences. See William W. Wilkins, Jr. & John R.
Steer, The Role of Sentencing Guideline Amendments in Reducing
Unwarranted Sentencing Disparity, 50 Wash. & Lee L. Rev. 63, 71-
72 (1993). Moreover, the Supreme Court has noted that Congress
apparently intended for the Sentencing Commission to have substan-
tial responsibility for resolving disputes among the circuits. See Brax-
ton, 500 U.S. at 348. Consequently, the amendment process is a

league has ever even mentioned the narrow reading—let alone embraced
it. This does not prove that the broad reading is correct, but it is compel-
ling evidence that the broad reading is sufficiently plausible for us to
adopt it if it is supported by other indications of congressional intent.
10                     UNITED STATES v. GOINES
significant tool for resolving circuit conflicts in order to ensure uni-
form application of the guidelines.

   Clarifying and hybrid amendments are thus necessary to address
disagreements among the courts of appeals. While it does not neces-
sarily follow that such amendments should be applied to defendants
whose judgments have become final, "Congress has granted the Com-
mission the unusual explicit power to decide whether and to what
extent its amendments reducing sentences will be given retroactive
effect." Id. (emphasis omitted). The amendment and retroactivity
powers operate in tandem: The Commission decides how to modify
the guidelines and also decides how such modifications should be
implemented. This is appropriate, as the Commission has both the
authority and the obligation to enact policies designed to achieve the
underlying purposes of the Sentencing Reform Act. See, e.g., 28
U.S.C.A. § 994(c) (listing factors for Commission to consider in for-
mulating guidelines).

   An interpretation of § 3582(c)(2) that precluded sentence reduc-
tions based on clarifying or hybrid amendments would curtail the
ability of the Commission to eliminate sentencing disparities through
the amendment process. Although the Commission would retain the
power to prevent future misapplications of the guidelines, it would
lose the authority to correct past errors, thereby undermining its abil-
ity to amend the guidelines in the manner and sequence best calcu-
lated to promote the goals of the Sentencing Reform Act. This would
likely lead to the Supreme Court having to assume a greater role in
resolving circuit conflicts in order to correct errors that could not be
remedied by the Commission. Because this redistribution of the bur-
den of rectifying erroneous applications of the guidelines would con-
flict with the congressional allocation of authority, an interpretation
of § 3582(c)(2) leading to such a redistribution—i.e., a narrow inter-
pretation barring motions based on clarifying or hybrid amendments
—should be avoided.

                                   2.

  In addition to shifting responsibility for resolving circuit conflicts,
a narrow reading of § 3582(c)(2) would undermine the remedial
scheme created by the Sentencing Reform Act. Under this scheme, a
                       UNITED STATES v. GOINES                        11
defendant whose sentence was computed improperly under the guide-
lines has, at most, three remedies. First, he can challenge the sentence
on direct appeal. See 18 U.S.C.A. § 3742(a) (West 2000). Second, he
can file an application for post-conviction relief pursuant to 28
U.S.C.A. § 2255 (West Supp. 2003). See 18 U.S.C.A. § 3582(c)(1)(B)
(West Supp. 2003) (authorizing district courts to modify sentences "to
the extent . . . expressly permitted by statute"). And third, if the Com-
mission adopts a retroactive amendment demonstrating that the guide-
lines were applied incorrectly, the defendant can file a § 3582(c)(2)
motion.

   While we certainly encourage the full exercise of appeal rights, we
also recognize that the prospects for appellate relief are uncertain at
best when the applicable guideline is ambiguous. Such ambiguities
may result in disagreements among courts of appeals, with some
courts endorsing more severe sentences than the Commission
intended. The Supreme Court is not likely to correct those sentences;
as noted above, the Commission bears substantial responsibility for
resolving circuit conflicts. Thus, direct review may not provide an
adequate remedy for a defendant sentenced incorrectly based on an
ambiguous guideline.

   For its part, § 2255 provides virtually no remedy at all. The Sen-
tencing Reform Act does not bar § 2255 relief based on incorrect
application of the guidelines, but Supreme Court decisions predating
the Act state that, in the absence of "a complete miscarriage of jus-
tice," § 2255 review is limited to constitutional and jurisdictional
challenges. E.g., Stone v. Powell, 428 U.S. 465, 477 n.10 (1976)
(internal quotation marks omitted). Thus, guideline claims ordinarily
are not cognizable in § 2255 proceedings. See United States v.
Mikalajunas, 186 F.3d 490, 496 (4th Cir. 1999); accord Jones v.
United States, 178 F.3d 790, 796 (6th Cir. 1999); Burke v. United
States, 152 F.3d 1329, 1331-32 (11th Cir. 1998).

   This leaves § 3582(c)(2). A narrow interpretation of § 3582(c)(2),
however, would bar relief based on amendments that merely elucidate
—rather than change—the meaning of the relevant guidelines. This
would effectively eliminate all opportunities for correction of a sen-
tence that was consistent with circuit precedent at the time of sentenc-
12                     UNITED STATES v. GOINES
ing but inconsistent with the intent of the Commission, as expressed
in a subsequent hybrid amendment.

   We could hold that a miscarriage of justice occurs—and thus
§ 2255 relief is available—in cases in which the defendant’s sentence
was consistent with circuit precedent but would be erroneous under
a hybrid amendment adopted after the defendant’s judgment became
final. Such a rule would enable us to adopt a narrow interpretation of
§ 3582(c)(2) without entirely foreclosing guidelines-based collateral
challenges. This approach, however, would shift collateral litigation
from a procedure specifically created for guidelines claims to a proce-
dure generally reserved for correction of constitutional and jurisdic-
tional errors.

   We do not believe that Congress intended this result. Nor do we
believe that Congress—having "necessarily contemplated" conflicting
interpretations of the guidelines, Braxton, 500 U.S. at 348, and having
posited a relatively circumscribed role for the Supreme Court in
resolving such conflicts—intended for direct review to serve as the
sole remedy for guideline errors. We therefore conclude that a broad
interpretation of § 3582(c)(2) best implements the remedial scheme
established by the Sentencing Reform Act.

                                  3.

   Although it appears from the analysis above that a broad reading
of § 3582(c)(2) reflects the intent of Congress better than a narrow
reading, we must also consider whether a broad reading would have
effects that Congress sought to avoid. We conclude that it would not.

   Whether construed broadly or narrowly, § 3582(c)(2) impairs the
finality of criminal judgments. We acknowledge that this concern is
greater under the broad reading, because that reading affords more
leeway for post-judgment motions. Nevertheless, under either reading
of the statute, such motions are permitted only in cases that have been
selected by the Sentencing Commission. As noted above, Congress
endowed the Commission with broad powers to authorize retroactive
application of guideline amendments. In so doing, Congress delegated
to the Commission the authority to decide when a final judgment may
                       UNITED STATES v. GOINES                        13
be revised. Thus, the disruption of finality engendered by a broad
interpretation of § 3582(c)(2) is consistent with the legislative design.

   Another potential problem resulting from the broad interpretation
is that it may confer a windfall on defendants who could have
obtained relief on appeal. As we have discussed, however, the pros-
pects for appellate relief are uncertain at best when a guideline or its
commentary is ambiguous. Furthermore, a broad interpretation of
§ 3582(c)(2) does not diminish defendants’ incentive to raise possibly
meritorious sentencing claims on appeal, as § 3582(c)(2), unlike
direct review, requires the intervention of the Sentencing Commission
and, additionally, is subject to the discretion of the district court.
Accordingly, a broad construction of § 3582(c)(2) does not interfere
with any general policy favoring correction of errors on direct review.

                                   C.

   The dissent contends that our analysis of § 3582(c)(2) is incorrect
in light of U.S.S.G. § 1B1.10(a) and 28 U.S.C.A. § 994(u). We
respectfully disagree.

                                   1.

  Section 1B1.10(a) states:

    Where a defendant is serving a term of imprisonment, and
    the guideline range applicable to that defendant has subse-
    quently been lowered as a result of an amendment to the
    Guidelines Manual listed in subsection (c) below, a reduc-
    tion in the defendant’s term of imprisonment is authorized
    under 18 U.S.C. § 3582(c)(2). If none of the amendments
    listed in subsection (c) is applicable, a reduction in the
    defendant’s term of imprisonment under 18 U.S.C.
    § 3582(c)(2) is not consistent with this policy statement and
    thus is not authorized.

The accompanying commentary reiterates that "[e]ligibility for con-
sideration under 18 U.S.C. § 3582(c)(2) is triggered only by an
amendment listed in subsection (c) that lowers the applicable guide-
line range." U.S.S.G. § 1B1.10, comment. (n.1).
14                      UNITED STATES v. GOINES
   As construed by the dissent, § 1B1.10(a) establishes two discrete
prerequisites that an amendment must satisfy in order to support a
§ 3582(c)(2) motion: the amendment must be listed in § 1B1.10(c),
and it must lower the "applicable" guideline range. It is undisputed
that Amendment 599 satisfies the first of these requirements. We
believe that this is sufficient, and that § 1B1.10(a) does not in fact
impose the second requirement postulated by the dissent.

   We readily acknowledge that the word "applicable," as used in
§ 1B1.10(a), seems to refer to the range prescribed by the guidelines
rather than the range applied by the sentencing court. But we cannot
square this interpretation with the inclusion of clarifying amendments
in § 1B1.10(c).4 Because the sole purpose of that subsection is to
identify amendments that may be applied retroactively in § 3582(c)(2)
proceedings, we cannot imagine why the Commission would include
within § 1B1.10(c) any amendment that did not meet the Commis-
sion’s own requirements for retroactive application. Cf. U.S.S.G.
App. C., amend. 423 (modifying a proviso restricting § 3582(c)(2)
motions and indicating that the Commission only lists amendments in
§ 1B1.10 if they satisfy all the requirements for eligibility for
§ 3582(c)(2) relief).

   The dissent resolves this conundrum by treating the inclusion of
clarifying amendments in § 1B1.10(c) as an invalid reading of
§ 1B1.10(a). But § 1B1.10(c) is not a subordinate enactment interpret-
ing § 1B1.10(a); on the contrary, it is part of the same provision as
§ 1B1.10(a), adopted by the same agency and entitled to the same
weight, even if it represents a departure from views previously
  4
   While many of the amendments listed in § 1B1.10(c) effect substan-
tive changes in the guidelines, others—like the one in question—are
solely clarifying amendments. These clarifying amendments include
Amendments 433, 454, 484, and 591. See U.S.S.G. App. C., amend. 433
(explaining that amendment "clarifies" several aspects of U.S.S.G.
§ 4B1.2); id. amend. 454 (explaining that amendment "clarifies"
U.S.S.G. § 3A1.1); id. amend. 484 (explaining that the amendment "ad-
dresses an inter-circuit conflict" by providing a clearer definition for a
term used in § 2D1.1); id. amend. 591 (Reason for Amendment)
(explaining that the amendment "addresses a circuit conflict" by "clarify-
[ing]" multiple aspects of the guidelines).
                        UNITED STATES v. GOINES                        15
announced by the Commission, see Rust v. Sullivan, 500 U.S. 173,
186 (1991). Thus, in order to implement § 1B1.10 in its entirety, we
are forced to choose between stretching the meaning of the word "ap-
plicable" or rendering portions of § 1B1.10(c) nugatory.

   We choose the former course, for two reasons. First, as the dissent
recounts, the relevant text of § 1B1.10(a) predates the inclusion of
clarifying amendments in § 1B1.10(c); thus, § 1B1.10(c) represents
the Commission’s current views on retroactivity of guidelines amend-
ments, and we must give effect to this reading, so long as it is consis-
tent with applicable statutes.5 Cf. Stinson v. United States, 508 U.S.
36, 46-47 (1993) (rejecting the Commission’s statement regarding the
role of guidelines commentary and instead relying on "the uses to
which the Commission in practice has put such commentary"). Sec-
ond, requiring § 3582(c)(2) petitioners to demonstrate that they are
relying on substantive amendments would enhance the role of the
courts in the § 3582(c)(2) process while limiting the discretion of the
Sentencing Commission to give retroactive effect to its guideline revi-
sions. Faced with a choice between limiting our own discretion and
limiting that of the agency with primary responsibility for formulating
and administering the guidelines, we prefer to limit our own discre-
tion (at least until Congress, the Supreme Court, or the Commission
instructs otherwise). Accordingly, we interpret § 1B1.10 to authorize
§ 3582(c)(2) motions based on any amendment listed in § 1B1.10(c),
without regard to whether that amendment is substantive or clarifying.

                                    2.

   The final provision cited by the dissent to illuminate the meaning
of § 3582(c)(2) is 28 U.S.C.A. § 994(u), which states:

      If the Commission reduces the term of imprisonment recom-
      mended in the guidelines applicable to a particular offense
      or category of offenses, it shall specify in what circum-
  5
   The dissent maintains that the inclusion of clarifying amendments in
§ 1B1.10(c) is not consistent with the relevant statutes, § 3582(c)(2) and
§ 994(u). We have already set forth our understanding of § 3582(c)(2).
We will discuss § 994(u) infra in Part III.C.2.
16                     UNITED STATES v. GOINES
     stances and by what amount the sentences of prisoners serv-
     ing terms of imprisonment for the offense may be reduced.

The dissent contends that this provision precludes the Commission
from giving retroactive effect to clarifying amendments.

   The plain language of § 994(u)—viewed without benefit of prior
judicial interpretations—appears to authorize retroactive application
of substantive amendments only. However, we may not construe this
statute without considering the views expressed by the Supreme Court
in Braxton v. United States, 500 U.S. 344 (1991). In Braxton, the
Supreme Court cited § 994(u) to support the proposition that "Con-
gress has granted the Commission the unusual explicit power to
decide whether and to what extent its amendments reducing sentences
will be given retroactive effect." Id. at 348 (emphasis omitted). Sig-
nificantly, the Court relied on this power in the course of declining
to resolve a circuit conflict that the Commission had undertaken to
resolve with a clarifying amendment. See id. at 347-48; see also
U.S.S.G. App. C., amend. 434 (resolving the issue left open in Brax-
ton).

   Although the Court ultimately granted relief to Braxton on other
grounds, those grounds were "closely tied to the facts of the present
case." Braxton, 500 U.S. at 349. In other words, the Supreme Court
eschewed a broadly applicable legal decision in favor of a decision
narrowly limited to the facts of a particular case, in contravention of
the Court’s usual preference for avoiding narrow, fact-specific deci-
sions, cf. Sup. Ct. R. 10 (stating that Supreme Court will only grant
certiorari "for compelling reasons" and that such reasons ordinarily
involve disputes among lower courts or "important question[s] of fed-
eral law"). Moreover, the primary reason for this choice was that the
Sentencing Commission was fully empowered to address the broader
legal issue and to rectify any harms that might have resulted from
incorrect interpretations of the relevant guideline. Indeed, the Court
speculated—consistently with our analysis of § 3582(c)(2)—that this
power may be so great as to give the Commission a role at least equal
to that of the Supreme Court in resolving disputes concerning the
interpretation of the sentencing guidelines. See Braxton, 500 U.S. at
348 (stating that the Court ordinarily regards the task of resolving dis-
putes among circuit courts as "initially and primarily ours" but that
                       UNITED STATES v. GOINES                        17
"this may not be Congress’ intent with respect to the Sentencing
Guidelines").

   Under these circumstances, it would be inappropriate to treat the
statements of the Supreme Court regarding § 994(u) as mere dictum.
Instead, these statements reflect a determination that the Commission
has the power to give retroactive effect to clarifying amendments.
This determination is binding here. We therefore conclude that neither
§ 994(u) nor U.S.S.G. § 1B1.10(a) precludes Goines from bringing
this § 3582(c)(2) action based on Amendment 599.

                                  IV.

   For the foregoing reasons, we hold that a defendant may rely on a
clarifying or hybrid amendment to support a § 3582(c)(2) motion, so
long as the amendment has been designated for retroactive application
and would result in application of a sentencing range lower than the
range applied at the original sentencing proceeding. We further hold
that Amendment 599 meets these criteria. Accordingly, we conclude
that the district court erred in ruling that Goines was ineligible for
§ 3582(c)(2) relief as a matter of law.

   The Government agrees with this conclusion but asserts that
Goines nevertheless is not entitled to § 3582(c)(2) relief because no
modification of his sentence is warranted under 18 U.S.C.A.
§ 3553(a) (West 2000). See 18 U.S.C.A. § 3852(c)(2) (providing that
district court may reduce sentence based on retroactive change to
guidelines "after considering the factors set forth in section 3553(a)").
That question, however, should be considered by the district court in
the first instance. Accordingly, we vacate the decision of the district
court and remand for consideration of whether Goines’ sentence
should be reduced.

                                        VACATED AND REMANDED

LUTTIG, Circuit Judge, dissenting:

  The straightforward issue in this case is whether the district court
properly denied Goines’ motion for reduction of sentence under 18
U.S.C. § 3582(c)(2).
18                      UNITED STATES v. GOINES
   The majority correctly recognizes the necessary questions to be
answered in resolving this issue, first, whether the weapon enhance-
ment pursuant to United States Sentencing Guidelines Manual
("U.S.S.G.") § 2D1.1(b)(1) that was applied to Goines’ 18 U.S.C.
§ 922(g) conviction would have been barred by Amendment 599 had
that amendment been in effect when Goines was sentenced and, sec-
ond, if that enhancement would have been barred, whether Goines is
eligible for relief under section 3582(c)(2) because that amendment
lowered the sentencing range on which his term of imprisonment was
based. But beyond this point, the majority and I are, to a large extent,
in fundamental disagreement.

   While I agree that Amendment 599 would have barred Goines’
weapon enhancement, I do so for reasons different from those of the
majority. In particular, I conclude that Goines’ section 922(g) convic-
tion was within the scope of relevant conduct for the drug-trafficking
crime underlying his section 924(c) conviction, and thus is properly
considered part of the "underlying offense" for purposes of Amend-
ment 599.

   More important than my disagreement with the majority on this
first issue, however, is my disagreement with the majority on the sec-
ond issue. As the majority itself concludes, Amendment 599 is clari-
fying only. It did not change the scope of Application Note 2 ("Note
2") to U.S.S.G. § 2K2.4 (1998).1 Because Amendment 599 did not
change the sentencing range made applicable to Goines by the Sen-
tencing Commission, that amendment necessarily did not lower that
range, which is the prerequisite for a sentence reduction under section
3582(c)(2). For this reason, Goines is not statutorily eligible for a
reduction of his sentence under section 3582. The reasoning invoked
by the majority in support of the contrary conclusion, I believe, comes
perilously close to being, if it does not cross the line into, outright leg-
islation.

  1
   Unless otherwise indicated, citations in this opinion to "U.S.S.G."
refer to the 2002 manual.
                        UNITED STATES v. GOINES                        19
                                    I.

   The threshold question with which we are faced is whether Amend-
ment 599 would have prevented the weapon enhancement Goines
received on his section 922(g) conviction. The majority concludes, as
do I, that the amendment would have barred that enhancement. Nota-
ble about the majority’s analysis, however, is its complete failure to
explain how this is true under the text of Amendment 599. Instead,
while concluding that Goines’ enhancement "falls within a gap
between" Amendment 599’s restrictions — a conclusion that should
prompt the majority to reach the opposite holding that Amendment
599 would not have barred Goines’ sentence enhancement — the
majority then proceeds to simply state, without any reference to the
language of Amendment 599 whatsoever, that the "best inference
from th[e] juxtaposition of citations and commentary" in the Commis-
sion’s accompanying "Reason for Amendment" is that the Commis-
sion intended that "a sentence for a § 922(g) offense may not be
enhanced based on conduct that also resulted in a § 924(c) convic-
tion." Ante at 5. Although I agree with the majority’s ultimate conclu-
sion that Amendment 599 would have barred Goines’ enhancement,
I cannot accept the majority’s analysis. If the enhancement at issue
would not have been barred by the language of Amendment 599 —
accounting, as we must, for the interpretive instructions provided by
the Commission — then properly that should be the end of the
inquiry.

   I also am unsure whether, even assuming that the majority is cor-
rect as to the "best inference" of the Commission’s intent, that the
weapon enhancement in this case was based on the same conduct that
underlay Goines’ section 924(c) offense. It was the conduct underly-
ing the section 924(c) offense that apparently was used to justify the
cross-reference to U.S.S.G. § 2X1.1, which eventually led to imposi-
tion of the section 2D1.1(b)(1) enhancement. See J.A. 63. The speci-
fied basis for the section 2D1.1(b)(1) enhancement is different from
the conduct specified in the section 924(c) count to which Goines
pled guilty. The specified basis for the enhancement was the distribu-
tion of a different drug (marijuana, not methamphetamine), on a dif-
ferent day (October 22, not October 20), and with a different gun (a
.38 caliber antique revolver, not a .45 caliber handgun).2 Compare
J.A. 63-64 with J.A. 12-13.
  2
   In fact, I suspect that the presentence report’s choice of this conduct
as the basis for the enhancement over the seemingly more obvious (and
20                     UNITED STATES v. GOINES
   But more importantly, I believe that the majority has overlooked
the proper inquiry for determining the applicability of Amendment
599 in circumstances such as those before us. The relevant inquiry
under that amendment is both broader in scope, and more complicated
in application, than the majority’s discussion suggests, even if the
majority’s conclusion as to the application of that amendment in the
specific instance of identity between the conduct basis for the weapon
enhancement and the conduct underlying the section 924(c) convic-
tion may necessarily follow. In particular, I believe that a weapon
enhancement is barred under Amendment 599 both in the circum-
stance where the enhancement is being applied in determining the
sentence for the specific offense underlying a defendant’s section
924(c) conviction and in the circumstance where the enhancement is
being applied in determining the sentence for any counts of convic-
tion within the scope of relevant conduct for that specific underlying
offense.

   By its terms, the first paragraph of Amendment 599 (the one rele-
vant to the issue here) limits its application to cases where "a sentence
under this guideline [section 2K2.4] is imposed in conjunction with
a sentence for an underlying offense . . . ." U.S.S.G. supp. to app. C,
amend. 599. If that has occurred, the amendment then precludes
applying weapon enhancements "when determining the sentence for
the underlying offense." Id. However, the underlying offense for the
section 924(c) count listed in the indictment was the drug trafficking
crime of "possession an [sic] possession with intent to distribute
methamphetamine" "on or about October 20, 1999," J.A. 13, conduct
which was subsumed under dismissed count one. Because no sentence
was imposed on that count, the language of Amendment 599 would
seem to dictate that the amendment’s bar would be inapplicable.

   The Commission, however, has defined "offense" to mean "the
offense of conviction and all relevant conduct under § 1B1.3 (Rele-
vant Conduct) unless a different meaning is specified or is otherwise
clear from the context." U.S.S.G. § 1B1.1, cmt. n.1(k) (emphasis
added). And in its Reason for Amendment, the Commission specifi-

more culpable) conduct specified as the § 924(c) underlying offense in
the indictment was an attempt to avoid the scope of Note 2’s prohibition.
                        UNITED STATES v. GOINES                        21
cally stated its intention that courts apply this definition to "underly-
ing offense" in Amendment 599:

      The amendment directs that no guideline weapon enhance-
      ment should be applied when determining the sentence for
      the crime of violence or drug trafficking offense underlying
      the 18 U.S.C. § 924(c) conviction, nor for any conduct with
      respect to that offense for which the defendant is account-
      able under § 1B1.3 (Relevant Conduct). Guideline weapon
      enhancements may be applied, however, when determining
      the sentence for counts of conviction outside the scope of
      relevant conduct for the underlying offense (e.g., a convic-
      tion for a second armed bank robbery for which no 18
      U.S.C. § 924(c) conviction was obtained).

U.S.S.G. supp. to app. C, amend. 599 (emphasis added).

   Since Goines stipulated in his plea agreement "that there is a suffi-
cient factual basis to support each and every material allegation con-
tained within" the indictment, see J.A. 20, those acts listed in count
one (and surely those specifically underlying his section 924(c) con-
viction) would appear to be properly considered "offenses of convic-
tion" for these purposes, even though no separate conviction was
actually obtained.3 See U.S.S.G. § 1B1.2(c). Therefore, if Goines’
section 922(g) offense was a count of conviction within the scope of
relevant conduct to his underlying drug trafficking crime, then the
weapon enhancement he received would have been barred by Amend-
ment 599. See United States v. Brown, 332 F.3d 1341, 1345 n.6 (11th
Cir. 2003) (concluding that "Amendment 599 abrogated Flennory to
the extent that the new application note expanded the definition of
underlying offense to include the relevant conduct punishable under
U.S.S.G. § 1B1.3," but declining to decide "whether a § 922(g) con-
viction constitutes relevant conduct within the meaning of Applica-
tion Note 2").
  3
    In fact, given that an element of a section 924(c) offense is engaging
in a prosecutable federal "crime" — either one of "violence" or "drug
trafficking" — a conviction on a section 924(c) offense would seem
inherently to render the specified underlying conduct an "offense of con-
viction," at least as meant by Amendment 599.
22                     UNITED STATES v. GOINES
   Because the district court applied the weapon enhancement to the
section 922(g) conviction as the result of a cross-reference from the
guideline applicable to that conviction, and after calculating a base
offense level including the total amount of drugs found to have been
distributed by Goines, I believe the district court necessarily con-
cluded that Goines’ section 922(g) conviction was within the scope
of relevant conduct for his underlying drug-trafficking crime. See
U.S.S.G. § 1B1.3 ("Unless otherwise specified, (i) the base offense
level where the guideline specifies more than one base offense level,
(ii) specific offense characteristics and (iii) cross references in Chap-
ter Two . . . shall be determined on the basis of" factors defining rele-
vant conduct.) (emphasis added). It is, then, for this reason that the
district court erred in its conclusion that Amendment 599 would not
have barred Goines’ weapon enhancement.

                                   II.

   The fact that Amendment 599 would have barred the weapon
enhancement Goines received on his section 922(g) offense does not
necessarily mean, of course, that he is eligible to receive the benefit
of that amendment through a sentence reduction under section
3582(c)(2). As to this second question, the majority concludes that
Goines is so eligible because Amendment 599 lowered the sentencing
range that was applied by the district court. Section 3582(c)(2), how-
ever, authorizes a sentence reduction only if the amendment lowers
the sentencing range prescribed by the sentencing guidelines. Since
Amendment 599 is clarifying, and thus does not make any change in
the applicable guidelines, a sentence reduction under section
3582(c)(2) plainly is not authorized on the basis of that amendment.
Indeed, the Commission’s binding interpretation as to when a section
3582(c)(2) reduction is authorized prevents a court from granting a
sentence reduction based on a clarifying amendment, and the unam-
biguous meaning of section 3582(c)(2) precludes the Commission
from authorizing such a reduction at all — the majority’s contrary
conclusion notwithstanding.

                                   A.

   Although the majority recites the text of section 3582(c)(2) above,
that text bears repeating here:
                       UNITED STATES v. GOINES                         23
    [I]n the case of a defendant who has been sentenced to a
    term of imprisonment based on a sentencing range that has
    subsequently been lowered by the Sentencing Commission
    . . . the court may reduce the term of imprisonment, after
    considering the factors set forth in section 3553(a) to the
    extent that they are applicable, if such a reduction is consis-
    tent with applicable policy statements issued by the Sentenc-
    ing Commission.

(2000) (emphasis added). Section 3582(c)(2) thus permits a sentence
reduction for Goines if, inter alia, Amendment 599 "lower[ed]" the
"sentencing range" on which his term of imprisonment was "based."
I would have thought there could be no doubt as to the interpretation
of these terms. However, any doubt in this respect is entirely elimi-
nated by reference to U.S.S.G. § 1B1.10 — the policy statement set-
ting forth the Commission’s unambiguous view on the necessary
conditions for a section 3582(c)(2) sentence reduction to be both "au-
thorized" and "warranted." In the Commission’s own words, a reduc-
tion in a defendant’s term of imprisonment under section 3582(c)(2)
is "authorized" when "the guideline range applicable to that defendant
has subsequently been lowered as a result of an amendment to the
Guidelines Manual listed in subsection (c) below." U.S.S.G.
§ 1B1.10(a). The Commission’s interpretation is unequivocal: eligi-
bility for a section 3582(c)(2) reduction is "triggered only by an
amendment listed in subsection (c) that lowers the applicable guide-
line range." U.S.S.G. § 1B1.10, cmt. n.1 (emphasis added).

   We are bound to apply section 1B1.10(a)’s direction as to when a
section 3582(c)(2) sentence reduction is authorized. Although sec-
tion 1B1.10 is a policy statement and not a guideline, we are obliged
to follow those policy statements that, consistent with statutory dic-
tates, prohibit specified action by a court. As the Supreme Court has
made clear,

    [t]he principle that the Guidelines Manual is binding on fed-
    eral courts applies as well to policy statements. . . . "[W]here
    . . . a policy statement prohibits a district court from taking
    a specified action, the statement is an authoritative guide to
    the meaning of the applicable Guideline."
24                      UNITED STATES v. GOINES
Stinson v. United States, 508 U.S. 36, 42 (1993) (quoting Williams v.
United States, 503 U.S. 193, 201 (1992)). Section 1B1.10 meets this
requirement, given its specific explication of the necessary conditions
for a sentence reduction under section 3582(c)(2).4 And even if it did
not, section 3582(c)(2) itself only allows a sentence reduction if such
"is consistent with applicable policy statements issued by the Sentenc-
ing Commission," which section 1B1.10 indisputably is.

   Once section 3582(c)(2) is properly understood, the logic as to why
it does not authorize a reduction in Goines’ sentence is simple and,
I would have thought, self-evident. A sentence reduction under sec-
tion 3582(c)(2) is only authorized when an amendment lowers the
applicable guideline range as that range has been defined by the Sen-
tencing Commission. And as the majority itself concludes, Amend-
ment 599 "changes nothing concerning the legal effect of the
guidelines, but merely clarifies what the Commission deems the
guidelines to have already meant." Ante at 7 (quoting United States
v. Capers, 61 F.3d 1100, 1109 (4th Cir. 1995)) (emphasis added).
Because Amendment 599 made no change at all to the guideline
range that could be correctly applied to Goines — i.e., the guideline
range applicable to him — it necessarily did not lower that range.5
   4
     While the Williams court spoke in terms of a policy statement’s inter-
pretation of a guideline, I have no doubt that this limitation applies
equally to a policy statement interpreting a statute. See United States v.
Headrick, 963 F.2d 777, 781 (5th Cir. 1992) ("[P]olicy statements may
carry [the force of guidelines] when they inform the application of a par-
ticular guideline or statute.") (emphasis added).
   5
     A reduction in Goines’ sentence might be thought justified on the rea-
soning that, although it declined to concede the point expressly, the
Commission did view Amendment 599 as substantive in that it expanded
the scope of "underlying offense," thus potentially lowering the guideline
range applicable to Goines. (The government appears to embrace such an
argument in its supplemental brief, though without explicitly labeling the
amendment "substantive."). Arguably, the Commission’s very listing of
that amendment in section 1B1.10(c) reflects that it held this view. See,
e.g., U.S.S.G. § 1B1.10, cmt. background ("The Commission has not
included in this policy statement amendments that generally reduce the
maximum of the guideline range by less than six months.").
   I hesitate, however, to conclude that Amendment 599 is substantive (at
least as it applies to Goines’ circumstances), because of the utterly incon-
                        UNITED STATES v. GOINES                          25
   Admittedly, from the conclusions that Amendment 599 would have
barred Goines’ weapon enhancement and that Note 2 has the same
scope as Amendment 599, it follows that the district court committed
legal error when it applied the enhancement during Goines’ original
sentencing. That is, since Amendment 599 had no effect on the ability
of courts to apply enhancements such as the one Goines received on
his section 922(g) conviction, application of the instant enhancement
would have been contrary to Note 2, as properly construed, both
before and after the enactment of Amendment 599. But the fact that
the district court so erred does not mean that Amendment 599 low-
ered the guideline range applicable to Goines, as is required to autho-
rize a sentence reduction. Such error only means that the guideline
range actually applied to Goines was not the guideline range that was,
in fact, "applicable" to him. The proper way to seek redress for that
error, however, is by argument on direct appeal and not, as the major-
ity holds today, through motion under section 3582(c)(2).

sequential change in language from Note 2 to Amendment 599. While
Amendment 599 provides more specific direction as to the scope of "un-
derlying offense," the fact remains that the guidelines at the time Goines
was sentenced (as they do today) defined "offense" to include "the
offense of conviction and all relevant conduct under § 1B1.3 (Relevant
Conduct) unless a different meaning is specified or is otherwise clear
from the context." U.S.S.G. § 1B1, cmt. n.1(l) (1998) (emphasis added).
Substituting this definition of "offense" into Note 2 would seem to render
Note 2 identical in substantive scope to Amendment 599. This view, of
course, is reinforced, if not fully confirmed, by the Commission’s own
characterization of the effect of its change, including its repeated charac-
terization of the change as merely clarifying. See U.S.S.G., supp. to app.
C, amend. 599 (Reason for Amendment). In particular, the Commission
stated that "[t]he amendment clarifies application of the commentary,
consistent with the definition of "offense" found in § 1B1.1 (Application
Note 1(l)) and with general guideline principles. It addresses disparate
application arising from conflicting interpretations of the current guide-
line in different courts . . . ." Id. (emphasis added).
   In view of the above, and assuming that this conclusion applies to both
paragraphs of Amendment 599, I think it is more likely that the Commis-
sion simply concluded in error that clarifying amendments could serve
as predicates for a sentence reduction under section 3582(c)(2). There-
fore, I defer to the majority’s characterization of the amendment.
26                     UNITED STATES v. GOINES
   Even if there had been prior Fourth Circuit precedent that required
the conclusion reached by the district court — rendering Amendment
599 a "hybrid" amendment in the majority’s terminology — I would
conclude the same. In such case, that circuit precedent would have
also been in error, in that Note 2 would have barred an enhancement
permitted by the precedent. To be sure, under these circumstances
Amendment 599 would have changed the law within this circuit (at
least in its prospective applications) because that law was previously
defined by the precedent interpreting old Note 2. This still would not
mean, however, that Amendment 599 lowered the guideline range
applicable to Goines because that amendment still would have made
no change in the scope of Note 2 as intended by the Commission.

                                  B.

   Additionally, I reject the argument made by Goines that, in the
determination of whether a section 3582(c)(2) sentence reduction is
authorized, "it is irrelevant whether Amendment 599 is substantive or
clarifying," and all that matters is that the Commission designated
Amendment 599 in section 1B1.10(c) as capable of retroactive appli-
cation. Supplemental Br. of Appellant at 3-6. Goines contends that,
in this regard, section 1B1.10 stands in contrast to U.S.S.G. § 1B1.11,
for which the distinction between substantive and clarifying amend-
ments is relevant. Section 1B1.11(b)(2) requires a court applying an
earlier version of the Guidelines Manual than that in effect at sentenc-
ing to "consider subsequent amendments [to the guidelines], to the
extent that such amendments are clarifying rather than substantive
changes." Goines argues from the fact that relief under section
1B1.11(b)(2) is explicitly predicated on this distinction, and relief
under sections 3582(c)(2) and 1B1.10(a) is not, that the distinction is
irrelevant under the latter provisions.

   It is true that Congress has "granted the Commission the unusual
explicit power to decide whether and to what extent its amendments
reducing sentences will be given retroactive effect . . . . in [section]
1B1.10 . . . ." Braxton v. United States, 500 U.S. 344, 348 (1991) (cit-
ing 28 U.S.C. § 994(u)) (second emphasis added). But those amend-
ments must first actually reduce sentences in the manner dictated by
the statutory directive, section 994(u). That section dictates that the
Commission’s power to reduce sentences through designation of
                        UNITED STATES v. GOINES                        27
amendments as retroactively applicable applies "[i]f the Commission
reduces the term of imprisonment recommended in the guidelines
applicable to a particular offense or category of offenses." Where an
amendment does not change the scope of a guideline, the Commission
cannot be said to have so reduced the guideline-recommended term
of imprisonment. That neither Congress nor the Commission condi-
tioned a section 3582(c)(2) sentence reduction by terms on the exis-
tence of a "substantive," as opposed to "clarifying," change is of no
moment. For in substantive effect, Congress so conditioned the sen-
tence reduction, through its authorization of such only in circum-
stances where an amendment actually reduces the "term of
imprisonment recommended in the guidelines." Amendments that do
not — otherwise known as clarifying amendments — by definition
fail to satisfy the statutory requirements. See United States v.
LaBonte, 520 U.S. 751, 757 (1997) (stating that "[b]road as [the Com-
mission’s] discretion [in formulating guidelines] may be, however, it
must bow to the specific directives of Congress . . . . If the Commis-
sion’s revised commentary is at odds with [the statutory directive’s]
plain language, it must give way.").

   It is for this reason that, even were we not bound by the construc-
tion of section 3582(c)(2) provided in section 1B1.10(a), I would be
confident that section 1B1.10(a) provided the correct, and indeed nec-
essary, interpretation of the requirements for authorization of a sec-
tion 3582(c)(2) sentence reduction. Accordingly, I believe the cases
Goines cites in support of his argument are, to the extent they suggest
that clarifying amendments can ever support a section 3582(c)(2) sen-
tence reduction, simply in error. See, e.g., United States v. Lykes, 73
F.3d 140, 143 (7th Cir. 1995) ("The question whether an amendment
is substantive or clarifying . . . is, however, irrelevant to the imple-
mentation of § 1B1.10 . . . as long as the amendment in question
reduces a term of imprisonment for some offense. Indeed, one might
expect that such amendments would ordinarily be substantive.")
(emphasis added). And to the extent the Commission, in designating
Amendment 599 as retroactively applicable, construed section
3582(c)(2) to authorize sentence reductions for amendments that are
only clarifying, I would hold that its interpretation is contrary to stat-
ute and invalid. See United States v. Banks, 130 F.3d 621, 624-25 (4th
Cir. 1997) (stating that commentary is binding "[u]nless contrary to
federal law").
28                       UNITED STATES v. GOINES
                                     C.

   Once section 3582(c)(2) is correctly interpreted, the implausibility
of the majority’s preferred reading of that section becomes manifest,
for even on the majority’s own construction of the relationship
between Amendment 599 and Note 2, a sentence reduction under sec-
tion 3582(c)(2) is not authorized on the basis of Amendment 599.

    In its attempt to justify the opposite conclusion, the majority
creates a false dichotomy between "broad" and "narrow" interpreta-
tions of the term "sentencing range" as used in section 3582(c)(2),
stating that both are plausible, but that the former better serves vari-
ous policy considerations identified by the majority. See ante at 8-9.
It is not clear which interpretation, as a matter of necessity, is broader
and which is narrower. But only one — the latter — is plausible.6 The
other, the majority’s "broad" reading of section 3582(c)(2), requires
a court to determine whether the sentencing range applied by the par-
ticular district court in question has been lowered by a retroactive
amendment. As noted above, since the sentencing, or guideline, range
actually applied by the district court to Goines was erroneous, then
that range was, in fact, inapplicable. Thus, it follows ineluctably that
Amendment 599 made no change to the applicable guideline range,
and thus that a reduction in Goines’ sentence is not authorized under
section 3582(c)(2).

   The majority seems to recognize the implausibility of its preferred
construction of section 3582(c)(2), because it declines to rely on the
language of section 1B1.10(a) to support that construction, despite the
fact that section 1B1.10 is directed to the precise circumstance facing
us in this case: Its expressed goals are to "provide[ ] guidance for a
court when considering a motion under 18 U.S.C. § 3582(c)(2) and
[to] implement[ ] 28 U.S.C. § 994(u)," the statutory directive regard-
ing the Commission’s power to authorize sentence reductions through
  6
   The majority places significant emphasis on the fact that no other
court has reached the conclusion I have in this case. Without addressing
these arguments in detail, I imagine that those earlier courts that, at least
implicitly, reached the contrary interpretation of section 3582(c)(2) suf-
fered (to the extent they gave much thought to the question at all) from
interpretive errors similar to those made by the majority.
                        UNITED STATES v. GOINES                          29
retroactively applicable amendments. U.S.S.G. § 1B1.10, cmt. back-
ground. Unlike the language of section 3582(c)(2), the language of
section 1B1.10(a) is insusceptible, or certainly is not as easily suscep-
tible, to the kind of misinterpretation to which the majority falls prey
in its reading of section 3582(c)(2).

   The majority’s explanation as to why the unambiguous language of
section 1B1.10(a) does not preclude its interpretation of section
3582(c)(2) is unconvincing. While admitting (as it must) that mine is
the more natural reading of section 1B1.10(a), the majority neverthe-
less rejects this reading of the provision, contending that it is incom-
patible with what it asserts is the Commission’s current interpretation
of section 1B1.10(a), an interpretation that the majority maintains is
necessarily implied by the Commission’s actions — though such has
never been explicitly declared by the Commission.7

   But the Commission’s interpretation is, like any agency’s interpre-
tation of its own regulations, invalid if it is plainly inconsistent with
that section’s necessary meaning. See Stinson, 508 U.S. at 45 (making
the rule that "an agency’s interpretation of its own regulations [which]
does not violate the Constitution or a federal statute . . . must be given
controlling weight unless it is plainly erroneous or inconsistent with
the regulation" applicable to the Commission’s commentary interpret-
ing the guidelines) (internal quotation marks omitted). And section
1B1.10(a) simply cannot bear the interpretation that the majority sug-
gests is currently held by the Commission and which the majority
today adopts for this circuit, a conclusion that, as explained below,
not only obtains from section 1B1.10(a)’s unambiguous meaning, but
that is also required by the statutory directive that section 1B1.10(a)
implements.

                                     1.

   I must confess that I actually do not see any way that the word "ap-
plicable" in section 1B1.10(a) can legitimately be read to refer to the
  7
    Assuming that each of the ostensibly clarifying amendments listed in
section 1B1.10(c) is clarifying in all respects, I do not disagree that such
listings demonstrate the Commission’s view that section 1B1.10(a) can
potentially be satisfied by clarifying amendments.
30                       UNITED STATES v. GOINES
guideline range "applied" by the district court in the particular case
in which sentence reduction is sought. In fact, upon reflecting on the
two terms in juxtaposition, it is obvious that the Commission, when
originally promulgating section 1B1.10(a), could not have shared the
majority’s interpretation of section 3582(c)(2). If it had, it would not
have directed, as it did, that the amendment must lower the guideline
range applicable to a defendant. Rather, it would have directed that
it must lower the guideline range applied to that defendant, or some-
thing of similar focus. In fact, if the Commission had originally inter-
preted section 3582(c)(2) as the majority contends it now does,
applied would be so far a superior, and apparent, term for section
1B1.10(a) that the use of applicable to convey that "broad" meaning
would be almost inconceivable.

   That the Commission did not originally hold the majority’s inter-
pretation of section 1B1.10(a) is evidenced by examination of that
section as it stood in 1989, when the section first took effect.
Although the relevant language in section 1B1.10(a) at that time is
identical to its current form, none of the amendments then designated
as retroactively applicable can be fairly construed as merely clarify-
ing. See U.S.S.G. § 1B1.10(a), (d) (1989) (listing amendments 126,
130, 156, 176, and 269 as retroactively applicable). The fact that the
Commission’s interpretation of subsection (a) may have expanded
over time is irrelevant if, as is the case here, section 1B1.10(a) cannot
bear the Commission’s current interpretation.8

   The majority’s argument to the contrary cannot withstand careful
examination. That argument examines a policy statement, section
1B1.10(a) (which states that a reduction in sentence is "authorized"
if an amendment "lower[s]" "the guideline range applicable to [a]
defendant), whose interpretive commentary recites that the pertinent
conditions are "only" satisfied by those amendments "that lower[ ] the
  8
   But my position is not, as might be suggested by the majority’s cita-
tion to Rust, ante at 14-15, that the Commission’s interpretation is
invalid because it represents an unexplained departure from the Commis-
sion’s longstanding views, although that may well be the case; my point,
again, is that the Commission’s current interpretation is not a "plausible
construction" of, i.e., is plainly inconsistent with, the language of section
1B1.10(a). Ehlert v. United States, 402 U.S. 99, 105 (1971).
                        UNITED STATES v. GOINES                        31
applicable guideline range," yet concludes that section "1B1.10(a)
does not in fact impose" a requirement that "an amendment must
lower the ‘applicable’ guideline range" in order for that amendment
to satisfy section 1B1.10(a)’s conditions. Ante at 13-14 (quoting
U.S.S.G. §§ 1B1.10(a), 1B1.10 cmt. n.1). According to the majority,
this counterintuitive (to say the least) result is required because the
natural reading of section 1B1.10(a) "cannot [be] square[d]" with the
Commission’s interpretation thereof. Id. at 4.

   While the majority correctly assesses the relationship between the
Commission’s interpretation and the plain language of section
1B1.10(a), the majority misapprehends the scope of the deference we
need accord the Commission. I do not believe, as the majority appar-
ently does, that the Commission can avoid full judicial review of its
interpretation of section 1B1.10(a) by implicitly grounding that inter-
pretation in a different subsection of section 1B1.10 altogether, i.e.,
through addition of clarifying amendments to section 1B1.10(c).

   That is not to say, of course, that I would not defer to that interpre-
tation were it a plausible one. But the requirement that we accord
controlling weight to the Commission’s interpretations of the guide-
lines — which is a species of "Seminole Rock deference," the general
principle of deference to an agency’s interpretation of its own regula-
tions — does not apply at all when the guideline language is "unam-
biguous." United States v. Deaton, 332 F.3d 698, 709 (4th Cir. 2003)
(citing Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 413-14
(1945)). In such cases, "the regulation’s plain language, not the agen-
cy’s interpretation, controls." Id. Not only is section 1B1.10(a), as
detailed above, unambiguous, but the majority offers no case for its
ambiguity beyond the fact of the Commission’s contrary interpreta-
tion. That, alone, is insufficient to justify, much less require, our def-
erence.

                                    2.

   Moreover, the interpretation of section 1B1.10(a) that I espouse is
necessary to confine that section within the bounds of the duties
imposed upon, and powers implicitly granted to, the Commission by
the statute that section 1B1.10(a), by express terms, "implements":
section 994(u). As explained above, see supra at 26-27, the authority
32                      UNITED STATES v. GOINES
to authorize sentence reductions conferred by section 994(u) is lim-
ited to amendments that "reduce[ ] the term of imprisonment recom-
mended in the guidelines"; however, the Commission’s current
interpretation of section 1B1.10(a) (if that it be) would allow it to
authorize sentence reductions based on amendments that do not lower
any guideline-recommended term of imprisonment, but instead only
clarify what the pre-existing guidelines recommended. Simply put,
that interpretation would exceed the Commission’s statutory authority
and could not stand, as the majority effectively concedes when it
observes that "[t]he plain language of § 994(u)—viewed without ben-
efit of prior judicial interpretations—appears to authorize retroactive
application of substantive amendments only." Ante at 16.

   The majority ultimately eschews reliance on the natural reading of
the statute, however, seeking refuge instead in a strained reading of
the Supreme Court’s decision in Braxton. The majority claims that,
despite the plain statutory language to the contrary in section 994(u),
the Braxton court decided that the Commission could designate clari-
fying amendments as retroactively applicable. The majority asserts
that Braxton precludes us from construing section 994(u) in accor-
dance with its plain meaning, even though the case was decided on
other grounds, as the majority admits, and even though Braxton did
not mention — or even suggest — the issue that divides this court.

   Braxton, however, did not hold that the Commission’s section
994(u) power applies to clarifying amendments, and we are not bound
by any construction — or more accurately, reconstruction — of its
reasoning which suggests otherwise. At the time of Braxton, an appli-
cation note for U.S.S.G. § 1B1.2 provided that, "in the case of a con-
viction by plea of guilty . . . containing a stipulation that specifically
establishes a more serious offense than the offense of conviction, [the
court shall apply the guideline in such chapter] most applicable to the
stipulated offense." Braxton, 500 U.S. at 346. The first of two issues
raised in the case was whether, to be covered by this proviso, a stipu-
lation needed to be contained in a formal plea agreement, an issue that
had divided the courts of appeals. See id. at 346-47. After Braxton’s
petition for certiorari was granted, "the Commission requested public
comment on whether § 1B1.2(a) should be ‘amended to provide
expressly that such a stipulation must be as part of a formal plea
agreement,’ which [wa]s the precise question raised by the first part
                        UNITED STATES v. GOINES                         33
of Braxton’s petition . . . ." Id. at 348 (1991) (quoting 56 Fed. Reg.
1891 (Jan. 17, 1991)). Observing that Congress may not have
intended for the Court to have "initial[ ] and primar[y]" responsibility
for resolving circuit conflicts over the guidelines (as would
"[o]rdinarily" be the case), and after noting both the commission’s
"duty to review and revise the Guidelines" and its "unusual explicit
power" to designate certain of its amendments as retroactively appli-
cable, the Court "[chose] not to resolve the first question presented in
the current case." The Court reasoned that "the Commission has
already undertaken a proceeding that will eliminate circuit conflict
over the meaning of § 1B1.2" and that "the specific controversy
before us can be decided on other grounds . . . ." Id. at 348-349.9

   The majority’s fundamental error in its reading of Braxton lies in
its assumption that, since Braxton referenced the Commission’s retro-
active designation power in the context of a guideline for which a
putatively clarifying amendment eventually issued, the Court must
have concluded that this power applied to clarifying amendments. But
there simply is no indication in the Braxton opinion that the Court
was aware of what, if any, amendment the Commission would pro-
pose, much less that any amendment would necessarily be clarifying
in the sense used here. Thus, that opinion cannot possibly be said to
have turned on the nature of the amendment that the Commission
finally promulgated.

  For one, the opinion only notes that the Commission had begun a
proceeding to resolve the issue; the opinion contains no indication of
what any forthcoming amendment would, in fact, provide, nor
whether that amendment would make a clarifying or substantive
change to the guideline. The notice of proposed amendment from
which the Court quoted provides no better indication of what form
any amendment would take. To the contrary, since the request for
  9
    I disagree with the majority’s view that Braxton justified its decision
to pass on the first issue in part because "the Sentencing Commission
was fully empowered . . . to rectify any harms that might have resulted
from incorrect interpretations of the relevant guideline." Ante at 16. That
is too broad a reading of the Court’s explanation for bypassing the stipu-
lation issue; the opinion does not nearly construe the Commission’s pow-
ers so expansively.
34                      UNITED STATES v. GOINES
comments is included under the heading "Miscellaneous Substantive,
Clarifying, Conforming, and Technical Amendments," but does not
indicate which of these any amendment to section 1B1.2(a) would be,
the notice suggests that the Commission had not yet formally decided
on the character of any anticipated amendment. See 56 Fed. Reg. 1891.10

   In light of the above, and in light of the fact that after describing
the Commission’s power in this regard, Braxton cites directly to sec-
tion 994(u) — the "plain language" of which only covers substantive
amendments — without comment, Braxton cannot be read as expand-
ing the scope of the Commission’s section 994(u) power beyond the
clear language of that directive. Rather, the opinion is better (if not
compellingly so) read as having used the "unusual" nature of the
Commission’s power in this regard as evidence of the different role
Congress envisioned for the Supreme Court as to guidelines issues,
and no more — a point that would carry weight even if, as I contend,
the Commission’s section 994(u) authority is limited to substantive
amendments.

                                   III.

   Even if I were to accept the essential plausibility of the majority’s
"broad" interpretation of section 3582(c)(2), I would reject the rea-
sons it offers for preferring that construction over the one that comes
naturally from the statute and is dictated by the policy statement. On
this point, the majority provides three sets of justifications for its pre-
ferred interpretation, the first and third of which can be dismissed
with relatively little effort, and in the second of which lies what is,
perhaps, the majority’s most troubling assertion.

                                    A.

   The majority first contends that a "narrow" interpretation would
interfere with the Commission’s intended role in resolving circuit
conflicts over the guidelines, and thereby it would "shift[ ] responsi-
bility for resolving [such] circuit conflicts" from the Commission to
  10
    Although the phrasing of the Commission’s request for comments
might suggest that a clarifying amendment would be forthcoming, it cer-
tainly does not require that result.
                       UNITED STATES v. GOINES                        35
the Supreme Court. Ante at 10. I recognize that this circuit will not
currently consider as clarifying those amendments that "cannot be
reconciled with [our] circuit precedent" interpreting the old guideline.
United States v. Neilssen, 136 F.3d 965, 969 (4th Cir. 1998). I am
unconvinced, however, that employing the proper interpretation of
section 3582(c)(2) would necessarily, and significantly, increase the
Supreme Court’s burden in this regard. To the extent there is the
potential for such an increase, the courts of appeals, when constituted
en banc, can reduce that burden by correcting panel guideline inter-
pretations shown to be in error by subsequent clarifying amendments.

   More to the point, however, the majority’s argument here incor-
rectly assumes that the Commission already legitimately has the
power that the majority’s "broad" interpretation would, in fact, confer
upon that body. But the Commission cannot "lose the authority," ante
at 10, which it never properly had. I simply do not see any evidence
that Congress, in phrasing the exemption set forth in section
3582(c)(2), meant the "sentencing range" as applied by courts, and I
see every indication that Congress meant the "sentencing range" as
dictated by the language of Note 2 and the relevant commentary
directing its construction. Again, I do not believe the first meaning
even to be plausible.

   As its third set of justifications for a "broad" construction, the
majority concludes that its reading of section 3582(c)(2) would not
"have effects that Congress sought to avoid." Ante at 12. Of course,
whether or not "the disruption of finality engendered by a broad inter-
pretation of § 3582(c)(2) is consistent with the legislative design,"
ante at 13, depends upon whether that interpretation is consistent with
the statute at all. I do not believe that it is, and I do not believe any
of the reasons given under this prong of analysis can justify the
majority’s interpretation of section 3582(c)(2).

                                   B.

   As I suggested above, it is the majority’s second set of justifica-
tions — through which it argues that a "narrow" interpretation would
"undermine the remedial scheme created by the Sentencing Reform
Act," ante at 10 — that epitomizes its analytical error. On this point,
to recite the majority’s essential reasoning is to convince of its
36                     UNITED STATES v. GOINES
untenability. The majority reasons as follows: A harm occurs that
should be remedied when a defendant is sentenced under an interpre-
tation of the guidelines that is subsequently shown to be incorrect by
a retroactively applicable amendment. Yet the "prospects for appellate
relief are uncertain at best when the applicable guideline is ambigu-
ous," and "§ 2255 provides virtually no remedy at all." Therefore, the
majority concludes, the "broad" interpretation of section 3582(c)(2)
best serves the purposes of the scheme established by the Sentencing
Reform Act. Ante at 10-12.

   In such fashion is "clarify" read to mean "lower." This is not statu-
tory interpretation — this is open legislation.

   We should not resort to what are admittedly unadulterated policy
considerations to force a meaning onto a statute that it cannot reason-
ably support. It would be one thing if it were absurd to conclude that
Congress would allow the Commission to authorize sentence reduc-
tions for amendments that make substantive changes, but not for those
that only clarify the proper interpretation of the existing guideline.
But there is nothing at all odd about the idea that Congress intended
the "uncertain" avenue of direct appeal to be the primary means to
address what are, at base, only errors of interpretation, and where the
only effect of a clarifying amendment is to make a court’s error
clearer now than it was at sentencing. Section 3582(c)(2) is reserved
for when the Commission has made an actual change to the guideline
which lowers the guideline range applicable to a defendant, a special
case which justifies allowing the sentencing court — at its discretion
— to give the defendant the benefit of that retroactive change.

                                  IV.

   In dissenting from the opinion of the majority, I do not assert any
error in its conclusion that allowing the Commission to make clarify-
ing amendments retroactively applicable to correct erroneous guide-
line interpretations would be consistent with the general purposes of
the Sentencing Reform Act (though I do not necessarily agree, either).
Were other circuits to reach the conclusion I have here, I would not
be surprised if Congress actually granted the Commission such
power, although I suspect there are many who would be opposed.
                       UNITED STATES v. GOINES                      37
   Rather, I believe, and would so hold, only that under the law as it
presently exists, the Commission cannot authorize, and a court cannot
grant, a section 3582(c)(2) sentence reduction based on an amend-
ment which, like Amendment 599, did not reduce an applicable
guideline range, but, rather, only clarified the Commission’s interpre-
tation of the applicable guideline range.

  Accordingly, I dissent.